  Case 20-05464        Doc 27    Filed 06/26/20 Entered 06/26/20 13:02:17           Desc Main
                                   Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 20 B 05464
         Darin K Tetter,                     )      HON. CAROL A. DOYLE
                                             )      CHAPTER 13
         DEBTOR.                             )

                                            NOTICE

To:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603;

         Sprint Corp., Attn: Bankruptcy, PO Box 7949, Overland Park, KS 66207−0949;

         Sprint Corp. d/b/a Nextel Retail Stores, LLC, 6200 Sprint Parkway, Overland Park, KS
         66251;

         Illinois Corporation Service C as a registered agent for Nextel Retail Stores, LLC, 801
         Adlai Stevenson Drive, Springfield , IL 62703;

       Please take notice that on July 28, 2020, at 9:30 a.m., I shall appear before the Honorable
Judge Doyle or any judge sitting in her place, and present the objection to Claim 12-1, a copy of
which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at
www.CourtSolutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 20-05464       Doc 27     Filed 06/26/20 Entered 06/26/20 13:02:17           Desc Main
                                   Document     Page 2 of 4




                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that he sent the attached objection on June 26, 2020,
to the Chapter 13 Trustee listed above via electronic court notification and to the above-named
creditors via certified U.S. Mail with postage prepaid from the mailbox located at 20 S. Clark
Street, Chicago, IL 60603 on June 26, 2020.

                                                            _/s/ Nicholas Landi____
                                                            Attorney for Debtors

                                                            The Semrad Law Firm, LLC
                                                            20 S. Clark Street, 28th Floor
                                                            Chicago, IL 60603
                                                            (312) 913-0625
                                                            nlandi@semradlaw.com
 Case 20-05464         Doc 27     Filed 06/26/20 Entered 06/26/20 13:02:17          Desc Main
                                    Document     Page 3 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )       CASE NO. 20 B 05464
         Darin K Tetter,                     )       HON. CAROL A. DOYLE
                                             )       CHAPTER 13
         DEBTOR.                             )

                                  OBJECTION TO CLAIM 12-1

       NOW COMES Darin K Tetter, Debtor, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding Claim 12-1,
the proof of claim filed by Sprint Corp., and states the following:

         1.     That on February 28, 2020, the Debtor filed a petition for relief pursuant to

                Chapter 13 Title 11 U.S.C.

         2.     That this Honorable Court has not yet confirmed Debtor’s Chapter 13 Plan of

                reorganization.

         3.     On April 30, 2020, Sprint Corp. filed an unsecured claim, Claim 12-1, in the total

                amount of $4,993.18 for services and/or charges, provided by the Creditor. Please

                see Exhibit A for Proof of Claim.

         4.     The Debtor has made continuous lease payments to the Creditor, Sprint Corp.,

                pursuant to their arrangement. Before filing the instant bankruptcy case Debtor

                was informed by Sprint Corp., that Debtor’s account was current. As debtor’s

                account was current before filing, Sprint Corp. has no basis to expect to receive

                funds through Debtor’s Chapter 13 Plan of reorganization by collecting on their

                filed Proof of Claim.

         5.     Debtor objects to Claim 12-1, the unsecured claim filed by Sprint Corp.
Case 20-05464      Doc 27     Filed 06/26/20 Entered 06/26/20 13:02:17            Desc Main
                                Document     Page 4 of 4



    6.     For the foregoing reasons set forth in this Motion, Debtor respectfully requests

           this Honorable Court to sustain Debtor’s Objection to Claim 12-1 filed by the

           Sprint Corp.

    7.     Debtor respectfully requests this Court to sustain the objection to Claim 12-1 in

           its entirety for the reasons stated in this Motion.



           WHEREFORE, Darin K Tetter, Debtor, objects to Claim 12-1 filed on April 30,

    2020, by Sprint Corp. Debtor respectfully requests this Honorable Court to enter an Order

    disallowing the unsecured claim, Claim 12-1, filed by Sprint Corp. in its entirety and for

    such other and further relief as this Court deems fair and just.


                                                  Respectfully submitted,

                                                          /s/ Nicholas Landi     __
                                                          Attorney for the Debtors

                                                          The Semrad Law Firm, LLC
                                                          20 S. Clark Street, 28th Floor
                                                          Chicago, IL 60603
                                                          (312) 913-0625
